UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6320


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MALIK LUCIEN EANES, a/k/a Lucien Clarke Watts,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:06-cr-00173-JRS-1)


Submitted:   April 19, 2012                 Decided:   April 26, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Malik Lucien Eanes, Appellant Pro Se.    Matthew Childs Ackley,
OFFICE OF THE UNITED STATES ATTORNEY, Sara Elizabeth Chase,
Richard   Daniel  Cooke,   Assistant United  States  Attorneys,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Malik Lucien Eanes appeals the district court’s order

denying   his    motion     for   a     sentence    reduction     under   18   U.S.C.

§ 3582 (2006).       We have reviewed the record and conclude that

the district court did not abuse its discretion.                          See United

States v. Goines, 357 F.3d 469, 478 (4th Cir. 2004) (stating

standard of review).         Accordingly, we affirm.              We dispense with

oral   argument     because       the    facts     and   legal    contentions     are

adequately      presented    in    the     materials     before    the    court   and

argument would not aid the decisional process.



                                                                            AFFIRMED




                                           2